Judgment, Supreme Court, New York County (Herman Cahn, J.), rendered March 24, 1983, convicting defendant, after a jury trial, of scheme to defraud in the first degree, conspiracy in the fifth degree, securities fraud, and acting as an unregistered securities salesperson, and sentencing him to a prison term of 60 days and 5 years probation, unanimously affirmed.
Issues similar to those raised by defendant concerning the sufficiency of the proof of intent to defraud were rejected by this Court on appeals from several of his codefendants, who also participated as employees of Mineral Resources Corp. in a "boiler room” set up for the sale of the metal tantalum through unsolicited, but carefully-timed and scripted, telephone calls and follow-up mailing of promotional materials (see, People v *110Deangelis, 186 AD2d 397, lv denied 80 NY2d 1026; People v Korsen, 167 AD2d 180, lv denied 77 NY2d 962; People v Salvage, 112 AD2d 59), and we perceive no significant difference in the proof adduced against defendant. On the contrary, the evidence against defendant, which showed his participation not only as a salesperson but also as a supervisor of other salespersons, and his use of his employer’s sales method, if not its sales script, to cause a customer to feel a false sense of urgency about the supply of tantalum, was overwhelming, rendering harmless the prosecutor’s outside-the-record summation reference to "the Hunt sizzle” (People v Crimmins, 36 NY2d 230). Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.